As to the first assignment of error only, I dissent. Though possession and trafficking are, under any common-sense definition, allied offenses, the Ohio Supreme Court, in State v. Rance,25 decreed an "abstract test" for comparison. But we should compare the elements based on the facts of the actual case, and where, as here, the trafficking and possession counts involve the identical drugs, there should be no separate sentence for the possession counts. This was the law before the Ohio Supreme Court's misinterpretation in 1999.26 *Page 582 
I agree with Judge Harsha of the Fourth Appellate District who, in a case comparing elements of another statute, wrote that "While this result seems intuitively wrong, the Supreme Court's holding in Rance forces us to affirm the appellant's convictions "27 The Rance case is wrongly decided, but until that court rectified its error, we were constrained to follow it. But I believe that the court overruled Rance, albeit by implication, in State v Fears.28 We so held in State v. Grant,29
which the supreme court declined to review just a few weeks ago.30
While an argument can be made that because the syllabus in Rance was not overruled in Fears, Rance is still viable, I prefer to conclude that the Ohio Supreme court recognized its error; though it would be much better if that court would do so specifically. I would sustain the first assignment, and vacate the separate sentence for possession.
The sixth assignment complained that the trial court unduly limited cross-examination of Wesley and Klein concerning whether they had received any "deals" in exchange for their testimony. Clearly, this was an abuse of discretion. But I agree that the overwhelming evidence relegates this to harmless error.
In all other respects, I concur with the majority opinion.
25 State v. Rance (1999), 85 Ohio St.3d 632, 710 N.E.2d 699.
26 See, e.g., State v. Lang (1995), 102 Ohio App.3d 243,656 N.E.2d 1358; Dayton v. McLaughlin (1988), 50 Ohio App.3d 69,552 N.E.2d 965; State v. Johnson, (May 1, 1998), Hamilton App. No. C-970180, unreported.
27 State v Shinn (June 14, 2000), Washington App. No. 99 CA 29, unreported.
28 (1999), 86 Ohio St.3d 329, 344, 715 N.E.2d 136, 151.
29 (Mar. 23, 2001), Hamilton App. No. C-971001; appeal not allowed(2001), 92 Ohio St.3d 1443, 751 N.E.2d 482.
30 Id. *Page 583